GENOVESE, J.,
dissents and assigns the following reasons.
11 This case indeed involves an unfortunate set of facts and circumstances; nevertheless, due process of law is paramount and cannot be excused. The undisputed facts in the record clearly indicate that the trial court, without a contradictory hearing, signed an ex parte order overruling an administrative law judge’s decision in complete disregard and in violation of the Louisiana Administrative Procedures Act as set forth in La.R.S. 49:950, et seq. The majority in this case affirms the trial court’s actions, which is tantamount to a circumvention and evisceration of the Louisiana Administrative Procedures Act. Since the Halls failed to appeal the administrative law judge’s decision, that decision is final. In fact, without any appeal of the administrative law judge’s decision, this case should not have even been before the district court. Consequently, I respectfully dissent from the majority and would vacate the district court order and reinstate the administrative law judge’s decision.